This is an appeal by the employer and insurance carrier from an award of the State Industrial Board. The sole question presented is whether the claimant was an independent contractor or an employee. The claimant was an embalmer engaged in his regular occupation. He was working for the employer on a flat basis of ten dollars for each job that he did. He had an office in his house; his own letterheads and listing in the telephone book and he billed the company for services once a month. His work was not confined to this one company; he worked for whoever desired his services. The case of Link v. Kennedy (231 App. Div. 775; affd., 256 N. Y. 565) is clearly controlling and the facts are very similar to the facts in this ease. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.